                           Case 20-13103-BLS              Doc 175        Filed 01/22/21         Page 1 of 5




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                           Chapter 11 (Subchapter V)
             In re:
                                                                           Case No. 20-13103 (BLS)
             BC HOSPITALITY GROUP INC., et al.,
                                                                           (Jointly Administered)
                                                    Debtors. 1
                                                                           Confirmation Hearing Date: March 4, 2021 at
                                                                           10:00 a.m. (ET)

                                                                           Plan Objection Deadline: February 25, 2021 at
                                                                           4:00 p.m. (ET)



                                 NOTICE OF (I) HEARING TO CONSIDER
                           CONFIRMATION OF THE JOINT CHAPTER 11 PLAN
                  OF BC HOSPITALITY GROUP INC. AND ITS DEBTOR AFFILLIATES AND
                          (II) RELATED VOTING AND OBJECTION DEADLINES

                 PLEASE TAKE NOTICE that on January 22, 2021, the United States Bankruptcy Court
         for the District of Delaware (the “Court”) entered an order [D.I. 174] (the “Solicitation Procedures
         Order”):2 (a) approving the solicitation and voting procedures with respect to the proposed Joint
         Chapter 11 Plan of BC Hospitality Group Inc. and Its Debtor Affiliates [D.I. 169] (as may be
         amended, modified, or supplemented from time to time, the “Plan”); (b) approving the solicitation
         materials and documents to be included in the solicitation packages (the “Solicitation Package”);
         and (c) approving procedures for soliciting, receiving, and tabulating votes on the Plan and for
         filing objections to the Plan.

                 PLEASE TAKE FURTHER NOTICE that the hearing at which the Court will consider
         confirmation of the Plan (the “Confirmation Hearing”) will be held on March 4, 2021 at
         10:00 a.m. prevailing Eastern Time before the Honorable Brendan Linehan Shannon, United
         States Bankruptcy Judge, via Zoom or at the Court, 824 North Market Street, 6th Floor, Courtroom
         No. 1, Wilmington, Delaware 19801.




         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
         2
               Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
               Solicitation Procedures Order.
27628519.1
                       Case 20-13103-BLS         Doc 175      Filed 01/22/21     Page 2 of 5




             PLEASE BE ADVISED: THE CONFIRMATION HEARING MAY BE CONTINUED
             FROM TIME TO TIME BY THE COURT OR THE DEBTORS WITHOUT FURTHER
             NOTICE OTHER THAN BY SUCH ADJOURNMENT BEING ANNOUNCED IN OPEN
             COURT OR BY A NOTICE OF ADJOURNMENT FILED WITH THE COURT AND
             SERVED ON ALL PARTIES ENTITLED TO NOTICE.

                   CRITICAL INFORMATION REGARDING VOTING ON THE PLAN

                 Voting Record Date. The voting record date is January 25, 2021 (the “Voting Record
         Date”), which is the date for determining which Holders of Claims in Class 3 are entitled to vote
         on the Plan.

                 Voting Deadline. The deadline for voting on the Plan is on February 25, 2021 at
         4:00 p.m. prevailing Eastern Time (the “Voting Deadline”), unless otherwise extended in
         accordance with the Solicitation Procedures Order. If you received a Solicitation Package,
         including a Ballot, and intend to vote on the Plan, you must: (a) follow the instructions carefully;
         (b) complete all of the required information on the Ballot; and (c) execute and return your
         completed Ballot according to and as set forth in detail in the voting instructions so that it is
         actually received by the Debtors’ voting and solicitation agent, Epiq Corporate Restructuring,
         LLC (the “Voting Agent”), on or before the Voting Deadline. A failure to follow such
         instructions may disqualify your vote. Please be advised that voting on the Plan does not
         prohibit you from objecting to specific provisions in the Plan in accordance with the procedures
         set forth below. Please be further advised that, to the extent the Voting Deadline is extended in
         accordance with the Solicitation Procedures Order, the Debtors shall file a notice of such extension
         on the Court’s docket.

                 Auction Results. The Auction in connection with the Debtors’ sale process is scheduled
         for March 1, 2021 at 10:00 a.m. (ET). Following the conclusion of the Auction, the Debtors will
         post a notice of the Successful Bidder on the website of their Voting Agent at
         https://dm.epiq11.com/case/bychloe. The notice will include important details regarding the
         identity of the Successful Bidder and the amount of the Successful Bidder’s bid. Please be advised
         that, depending on the results of the Auction, there may be no recovery to Holders of General
         Unsecured Claims in Class 3.

                 CRITICAL INFORMATION REGARDING OBJECTING TO THE PLAN

             ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
             INJUNCTION PROVISIONS. PLEASE BE ADVISED THAT, IF CONFIRMED, THE
             PLAN CONTEMPLATES THAT CERTAIN THIRD PARTIES WILL BE DEEMED TO
             HAVE CONSENTED TO THE RELEASE PROVISIONS IF THEY DO NOT OPT OUT OF
             SUCH RELEASES OR OBJECT TO THE PLAN. THUS, YOU ARE ADVISED TO
             REVIEW AND CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT
             BE AFFECTED THEREUNDER.


27628519.1

                                                          2
                        Case 20-13103-BLS         Doc 175      Filed 01/22/21      Page 3 of 5




                 Plan Objection Deadline. The deadline for filing objections to the Plan is February 25,
         2021 at 4:00 p.m. prevailing Eastern Time (the “Plan Objection Deadline”). All objections to
         the relief sought at the Confirmation Hearing must: (a) be in writing; (b) conform to the
         Bankruptcy Rules, the Local Rules, and any orders of the Court; (c) state with particularity the
         legal and factual basis for the objection and, if practicable, a proposed modification to the Plan (or
         related materials) that would resolve such objection; and (d) be filed with the Court
         (contemporaneously with a proof of service) and served upon the following parties so as to be
         actually received on or before the Plan Objection Deadline: (a) counsel to the Debtors, Young
         Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware
         19801 (Attn: M. Blake Cleary (mbcleary@ycst.com) and Elizabeth S. Justison
         (ejustison@ycst.com)); (b) the Office of the United States Trustee for the District of Delaware,
         844 N. King Street, Wilmington, Delaware 19801 (Attn: Rosa Sierra (rosa.sierra@usdoj.gov));
         (c) counsel to the Debtors’ post-petition lenders, Willkie Farr & Gallagher LLP, 787 Seventh
         Avenue, New York, New York 10019-6066 (Attn: Andrew S. Mordkoff
         (amordkoff@willkie.com)); and (d) the Subchapter V Trustee, Jami B. Nimeroff, Esq., Brown
         McGarry Nimeroff LLC, Two Penn Center, Suite 610, 1500 John F. Kennedy Boulevard,
         Philadelphia, PA 19102 (jnimeroff@bmnlawyers.com); provided, however, that the deadline to
         object solely with respect to the conduct of the Auction or the specific identity of and adequate
         assurance of future performance provided by the Successful Bidder designated following the
         Auction is 4:00 p.m. (prevailing Eastern Time) on March 2, 2021.

                                         ADDITIONAL INFORMATION

                 Obtaining Solicitation Materials. The materials in the Solicitation Package are intended
         to be self-explanatory. If you should have any questions or if you would like to obtain additional
         solicitation materials (or paper copies of solicitation materials if you received electronic access to
         the solicitation materials), please feel free to contact the Debtors’ Voting Agent, by: (a) calling the
         Voting Agent at 646-282-2400; (b) emailing byChloe@epiqglobal.com; or (c) visiting the
         Debtors’ restructuring website at https://dm.epiq11.com/bychloe. You may also obtain copies of
         any pleadings filed in these chapter 11 cases for a fee via PACER at:
         https://www.deb.uscourts.gov/. Please be advised that the Voting Agent is authorized to answer
         any questions about, and provide additional copies of, solicitation materials, but may not advise
         you as to whether you should vote to accept or reject the Plan.

                 The Plan Supplement. The Debtors will file the Plan Supplement no later than 14 days
         before the Confirmation Hearing; provided, however, that any documents in the Plan Supplement
         that are directly impacted by the results of the Auction may be filed following the conclusion of
         such Auction; provided, further, however, that the Debtors’ right to modify any and all Plan
         Supplement documents after they are filed is expressly reserved. The Debtors shall serve a notice
         of the Plan Supplement on the parties served with a Solicitation Package and on all parties
         requesting notice in these cases pursuant to Bankruptcy Rule 2002. Such notice shall: (a) inform
         parties that the Debtors filed the Plan Supplement; (b) list the information contained in the Plan
         Supplement; and (c) explain how parties may obtain copies of the Plan Supplement on the website
         of the Voting Agent.



27628519.1

                                                           3
                       Case 20-13103-BLS         Doc 175      Filed 01/22/21     Page 4 of 5




                 Notice of the Assumption or Rejection of Executory Contracts. Under the terms of
         Article VI of the Plan, if an Asset Sale Restructuring is elected, on the Effective Date, except as
         otherwise provided herein, in the Plan Supplement, or in the Confirmation Order, each Executory
         Contract and Unexpired Lease that is not assumed or assigned pursuant to the Asset Purchase
         Agreement shall be deemed automatically rejected.

                If an Equitization Restructuring is elected, on the Effective Date, except as otherwise
         provided herein or in the Confirmation Order, each Executory Contract and Unexpired Lease shall
         be deemed automatically assumed by the applicable Debtor as of the Effective Date other than
         those contracts and leases that are identified on the Schedule of Rejected Executory Contracts and
         Unexpired Leases in the Plan Supplement.

                  Such automatic assumption or rejection, as applicable, shall be effective without the need
         for any further notice to or action, order, or approval of the Court, in accordance with the
         provisions and requirements of sections 365 and 1123 of the Bankruptcy Code, other than any
         Executory Contracts and Unexpired Leases that: (a) have been previously assumed, assumed and
         assigned, or rejected pursuant to a Court order; (b) are the subject of a motion to assume, assume
         and assign, or reject such Executory Contract or Unexpired Lease (or of a Filed objection with
         respect to the proposed assumption, assumption and assignment, or rejection of such Executory
         Contract or Unexpired Lease) that is pending on the Effective Date; or (c) are a contract, release,
         or other agreement or document entered into in connection with the Plan. The Confirmation Order
         will constitute an order of the Court approving, subject to and upon the occurrence of the Effective
         Date, the above-described assumptions and assumptions and assignments, or rejections, as
         applicable. Any Filed motions to assume, assume and assign, or reject any Executory Contracts
         or Unexpired Leases (or Filed objection with respect to the proposed assumption and assignment
         of such contract) that is pending on the Effective Date shall be subject to approval by the Court on
         or after the Effective Date by a Final Order but may be withdrawn, settled, or otherwise prosecuted
         by the Reorganized Debtors or the Plan Administrator, with any such disposition to be deemed to
         effect an assumption, assumption and assignment, or rejection, as applicable, as of the Effective
         Date.

                 The Debtors shall file the Cure Notice no later than 21 days before the Confirmation
         Hearing, which notice shall include: (a) procedures for objecting to the proposed assumption of
         Executory Contracts and Unexpired Leases in accordance with the Plan; (b) Cure Claims to be
         paid in connection therewith; and (c) procedures for resolution by the Court of any related dispute
         in accordance with the Plan. The deadline to object to the Debtors’ proposed assumption of
         Executory Contracts and Unexpired Leases shall be set forth in the Cure Notice and will be 14
         days after the Cure Notice is filed and served, except as otherwise set forth in the Plan.




27628519.1

                                                          4
                      Case 20-13103-BLS   Doc 175   Filed 01/22/21   Page 5 of 5




                                BINDING NATURE OF THE PLAN:
               IF CONFIRMED, THE PLAN SHALL BIND ALL HOLDERS OF CLAIMS AND
             INTERESTS TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
                 WHETHER OR NOT SUCH HOLDER WILL RECEIVE OR RETAIN ANY
               PROPERTY OR INTEREST IN PROPERTY UNDER THE PLAN, HAS FILED A
                PROOF OF CLAIM IN THE CHAPTER 11 CASES, OR FAILED TO VOTE TO
                  ACCEPT OR REJECT THE PLAN OR VOTED TO REJECT THE PLAN.




         Dated: January 22, 2021             YOUNG CONAWAY STARGATT &
         Wilmington, Delaware                TAYLOR, LLP

                                             /s/ Elizabeth S. Justison
                                             M. Blake Cleary (No. 3614)
                                             Elizabeth S. Justison (No. 5911)
                                             Rodney Square, 1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             E-mail: mbcleary@ycst.com
                                                      ejustison@ycst.com

                                             Counsel to the Debtors and Debtors in Possession




27628519.1

                                                5
